Citation Nr: 1243496	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from January to June 1973 and from January 1974 to January 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO in Waco, Texas.  A personal hearing was held before the undersigned acting Veterans Law Judge at the RO (i.e., a Travel Board hearing) in September 2010.  A transcript of this hearing is of record.

In March 2012, the Board remanded this case to the RO for additional development.  Unfortunately, as all of the requested development was not completed, another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was previously remanded in March 2012, primarily for a VA examination with a medical opinion as to the etiology of the current hearing loss, and to obtain VA medical records.  Although the requested VA medical records were obtained, and a VA audiological examination was conducted in April 2012, the Board finds that the VA examination report is inadequate, and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In this regard, the Board notes that the report of the April 2012 VA audiological examination reflects that the examiner stated that the claims file was not available, and was not reviewed.  An addendum medical opinion was later obtained from this examiner in May 2012, and again, the VA examiner stated that the Veteran's claims file was not reviewed.  She also stated that the only records she reviewed were the Veteran's VA treatment records.  However, a review of this addendum report also reflects that she discussed some of his service treatment records.  In sum, it does not appear that the examiner reviewed the entire claims file, as requested in the Board's March 2012 remand, and thus another remand is required for this to be done.  See Stegall, supra.  Moreover, the Board finds that the examiner's rationale for her opinion is insufficient, for the reasons discussed below.  

For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the Veteran's October 2007 and April 2012 VA audiological examinations confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current left ear hearing loss disability is related to service.

The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  And the VA audiology examiner's May 2012 medical opinion is based on an inadequate rationale as the examiner based her negative medical nexus opinion largely on the fact that the Veteran's hearing was normal on audiometric testing during his separation examination in 1976, which is contrary to the Court's holding in Ledford, supra.  Further, although she noted that the Veteran reported that he had noise exposure as a truck driver after service, she did not comment on the Veteran's report of noise exposure during service as a gunner firing a howitzer.  He has consistently reported this exposure, including at his personal hearing, and in several written statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).  On remand, the VA examiner must consider the Veteran's reports of noise exposure both during and after service.  

The Board sees that the Veteran has made varying statements regarding his history of noise exposure throughout this appeal.  A June 2007 VA outpatient treatment record reflects that the Veteran reported that he had gradual decrease in hearing for both ears since military service.  He gave a history of noise exposure from field artillery, and occupational noise exposure from oil-field work and as a truck driver.  On VA examination in October 2007, he reported noise exposure during service when he cross-trained as a gunner assigned to a howitzer battalion.  He also reported noise exposure after service working as a forklift operator for 11 years and in quality assurance as an inspector.  At his September 2010 Board hearing, he testified that he had noise exposure while firing artillery in service, and that after service he was a truck driver with no exposure to loud noises.  On VA examination in April 2012, he reported military noise exposure from artillery, and said he worked as a truck driver after service.

The Veteran's DD Form 214 reflects that his primary military occupational specialty (MOS) was that of a wheeled vehicle mechanic.  His secondary specialty was power gen. equipment op. mechanic.  He had no foreign or sea service, and received no combat citations.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who provided the April and May 2012 VA medical opinions, and obtain another medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current left ear hearing loss is related or attributable to his military service - and, in particular, to noise exposure in his military occupational specialty (MOS) as a wheeled vehicle mechanic with additional claimed duties of firing artillery, versus his post-service noise exposure as a truck driver, oil-field worker, forklift operator, and as an inspector.  If this examiner is unavailable, the requested opinion should be obtained from another qualified examiner.

The commenting examiner must review the claims file, including a complete copy of this remand, for the pertinent history, and then indicate in the examination report that the claims file was reviewed.

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation.  

2.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


